Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 06/03/2020, 10/15/2020, and 11/17/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-3 recite “an average radius of curvature of a surface (4b), and an average radius of curvature of a surface (4a)” in paragraph 3, 2, and 2 respectively. The meaning of the limitation “average radius of curvature” is unclear. Specification discloses “radius of curvature R1 on the hydraulic side, and radius of curvature R2 on the atmosphere side” (¶ 0051), the average radius of curvature of curvature (R1+R2)/2 
Claims 1-5 recite the limitation "the dust lip". There is insufficient antecedent basis for this limitation in the claim. It is suggested amending “dust lip” to “the annular dust lip” to be in consistent with the preamble.
Claim(s) that depend(s) from the rejected claim(s) is/are rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (JP 2006 029518) in view of D2 (DE 198 02 463). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 


As to claim 1, D1 discloses an annular dust seal (1; Figures 1-3) comprising: 
a circular annular dust lip (11), the annular dust seal being formed of an elastic material (made of polyurethane, which has elastic properties; ¶ 29), supported by a housing (200), and bringing a surface of the dust lip into contact with an outer peripheral surface of a reciprocating shaft (100) that is disposed in the housing and includes a tip end side protruding toward an atmosphere side (Figure 2), 
wherein in a longitudinal section of the dust lip, an average radius of curvature (R1; Figure 3) of a surface having a convex curvature on an inner side of the housing from a top portion of the dust lip (11) is larger than (lacks disclosure) an average radius of curvature (R2) of a surface having a convex curvature on the atmosphere side from the top portion of the dust lip (Figure 3).  
	D2 teaches it is known in the art to have a sealing system with a dust lip 5 having an average radius of curvature (R; Figure 1) of a surface having a convex curvature on an inner side of the housing from a top portion of the dust lip (5) is larger than an average radius of curvature (r) of a surface having a convex curvature on the atmosphere side from the top portion of the dust lip for effective sealing. It would have been obvious to one of ordinary skill in the art to substitute an average radius of curvature of a surface having a convex curvature on an inner side of the housing from a top portion of the dust lip is larger than an average radius of curvature of a surface having a convex curvature on the atmosphere side from the top portion of the dust lip as in D2 in place of existing radius of curvature R1 and R2 of D1. Thus, simple substitution of known element (greater radius of curvature on the inner side than the radius of curvature of the atmosphere side) for another (radius of curvature on the inner side is 

As to claim 2, the combination teaches the annular dust seal according to claim 1, wherein the average radius of curvature of the surface having the convex curvature on the inner side of the housing from the top portion of the dust lip is 1.5 to 4 times the average radius of curvature of the surface having the convex curvature on the atmosphere side from the top portion of the dust lip (compare R and r in Figure 1 of D2; D1 modified with D2 teaches the claimed limitations.)   

As to claim 3, the combination teaches the annular dust seal according to claim 1, wherein the average radius of curvature of the surface having the convex curvature on the inner side of the housing from the top portion of the dust lip is 1.5 to 4 times the average radius of curvature of the surface having the convex curvature on the atmosphere side from the top portion of the dust lip (compare R and r in Figure 1 of D2; D1 modified with D2 teaches the claimed limitations.)   

As to claim 4, D1 discloses the annular dust seal according to claim 1, wherein, when the surface of the dust lip is brought into contact with the outer peripheral surface of the reciprocating shaft (100), an end surface facing the atmosphere side forms an angle of 90° or more with respect to a generatrix of the outer peripheral surface at least in a vicinity of the outer peripheral surface of the reciprocating shaft (Figures 2-3.)  

As to claim 5, D1 discloses the annular dust seal according to claim 1, wherein, when the surface of the dust lip is brought into contact with the outer peripheral surface of the reciprocating shaft, an end surface facing the atmosphere side has a tapered shape protruding toward the atmosphere side as the end surface is closer to the outer peripheral surface of the reciprocating shaft (Figures 2-3.)  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/NATHAN CUMAR/Primary Examiner, Art Unit 3675